DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 12/30/20 and 09/16/2021 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 12/30/2020 are approved by examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002281743 (English translated, hereinafter “’743”).

Regarding claim 1, ‘743 (e.g., Fig. 1) shows a DC-DC converter, comprising: a high-side switch (SW1) coupled between a first power supply (VIN) and an output terminal (n1); a low-side switch (SW2) coupled between a second power supply (GND) and the output terminal (n1); an inductor (L1) coupled to the output terminal (n1); and a reverse current monitoring circuit (22) that determines that a reverse current (IL) from the inductor (L1) to the output terminal  (n1)occurs when the output terminal (n1) becomes a high voltage during a state in which the high-side switch (SW1) and the low-side switch (SW2) are in a dead time (para. [0025]). 

Regarding claim 2, ‘743 shows wherein the high-side switch (SW1) and the low-side switch (SW2) are NMOS transistors, and wherein the reverse current monitoring circuit (22) determines that the reverse current occurs when gate signals of the high-side switch (SW1) and the low-side switch (SW2) are low voltages, and the output terminal (n1) becomes a high voltage.

Regarding claim 3, ‘743 shows further comprises: a PWM control circuit that generates a PWM signal for controlling each of gates of the high-side switch and the low-side witch “A pulse generation circuit for generating ON / OFF control pulses for these switch elements, a clock generation circuit for generating a clock signal required for generating a pulse in the pulse generation circuit” (6th sub. para. of [0014]).

Regarding claim 4, ‘743 shows wherein the PWM control circuit stops generating the PWM signal when the reverse current monitoring circuit detects the reverse current (para. [0014]).

Regarding claim 5, ‘743 shows  wherein when the reverse current monitoring circuit detects the reverse current, a timing of the PWM signal generated by the PWM control circuit is shifted before a predetermined amount “The offset means can be constituted by, for example, a level shifter” (71st sub.para. of [0025]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘743 in view of (Saikai et al. (U.S. 2010/0156366, hereinafter “Saikai”).
Regarding claims 6 and 7, ‘743 shows a DC-DC converter comprising all the claimed subject matter as discussed above in section 7, except for a delay circuit disposed between the output terminal and the reverse current monitoring circuit, and having a plurality of delay values, and wherein one of the delay values is selected by a selection signal.
However, Saikai discloses also a DC-DC converter having a reverse current monitoring circuit, further comprising a delay circuit disposed between the output terminal and the reverse current monitoring circuit, and having a plurality of delay values, and wherein one of the delay values is selected by a selection signal “The delay circuit may include a first transistor, a delay resistor, and a second transistor connected in series between a power supply voltage and ground, and a delay capacitor and a third transistor connected in series between a connection point of the delay resistor and the second transistor, and ground. The second control signal may be inputted to control terminals of the first and the second transistor, and also output of the first flip-flop circuit may be inputted to a control terminal of the third transistor, and a connection point of the delay resistor and the second transistor may be an output terminal of the delay circuit” (para. [0018]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a delay circuit disposed between the output terminal and the reverse current monitoring circuit, and having a plurality of delay values, and wherein one of the delay values is selected by a selection signal as taught in Saikai into the DC-DC converter of ‘743 for the purpose of giving the circuit a more effective protection when the load is light “By providing the light load detection comparator, and controlling active and inactive states of the delay circuit that gives a delay to the second control signal, based on the output signal of this light load detection comparator, it is possible to nullify the ON signal when loading is light” (Saikai, para. [0017]).

Allowable Subject Matter
11.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	None of prior art of record taken alone or in combination shows wherein the reverse current monitoring circuit includes a logical-AND circuit, first and second logical-NOT circuits, wherein the gate signal of the high-side switch is inputted to the first logical-NOT circuit, wherein the gate signal of the low-side switch is inputted to the second logical-NOT circuit, and wherein outputs of the first and second logical-NOT circuits and the output terminal are coupled to the logical-AND circuit as recited in claims 8-11.

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838